DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed July 16, 2021 has been entered. Claims 1-12 and 14 are pending in the application. Claims 1, 3, 7, 11, 12, and 14 have been amended. Claim 13 was previously canceled. The remaining claims were previously presented. Claims 1, 3, 7, 11, 12, and 14 are the independent claims. 
The claim objection made in the Non-Final Rejection dated March 15, 2021 is withdrawn because claim 3 has been amended to remove the word for. 
Applicant's arguments in the Remarks, filed July 16, 2021, have been fully considered. The applicant argues on pages 6-7, under the heading “Rejection under 35 U.S.C. §102,” that Limbacher does not teach a communication apparatus for communication with a backend system, nor a backend system itself. To determine if this is the case, it is first necessary to determine what a backend system is according to the disclosure of the present application. Fig. 6 of the present application, as discussed on page 29-30 of the specification (that is, the “Substitute Specification for National Phase Submission Marked Version”, which has the same filing date as the original. Hereinafter, any reference to the specification will refer to the updated one), shows a backend system. Apparently, the backend system is a fixed server. Pages 25-26 of the specification states that Fig. 1 also shows a backend system, along with its various Non-Final Rejection dated March 15, 2021 cited Fig. 5, item 31 and paragraph 0059 for a “vehicle-to-X communication device 31”. This item 31 can be “a communication apparatus for communication with a backend system” as taught in the present disclosure. It is well known in the art that vehicle-to-X (V2X) means vehicle to everything, including other relevant objects, other vehicles (V2V) and infrastructure (V2I). Therefore the examiner respectfully disagrees that Limbacher does not teach a communication apparatus for communication with a backend system. The hardware is there. 
Regarding whether or not Limbacher teaches backend system itself, this question is addressed in the Allowable Subject Matter and 35 USC 112(a) sections because there is a question as to what degree the amended claim 1 correctly teaches the backend system. 
The applicant also argues on page 8 of the Remarks under the heading “Rejection under 35 U.S.C. §103, that the applicant does not agree with the motivations to combine the applied references, without further explanation. In some cases, the references are now different. The examiner otherwise respectfully disagrees for the reasons set forth in the rejections for each claim. The applicant also argues that the applied references do not cure the deficiencies of the primary references without further explanation. Both the primary and secondary references have changed in many claims. The examiner respectfully believes that the claims as written are covered by the references and their motivations are clear and proper. 
Due to applicant amendments the grounds for rejection have changed. Please see rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure appears to contradict itself. Specifically, the specification teaches that both the vehicle and the backend system determine when and where to start coasting and braking, i.e. when and where to start decelerating the vehicle. Which one is it? It is not “clear,” as required under 35 USC 112(a) what part of the system does what. 

To understand this seeming contradiction let us first cover the teaching in the specification that the backend system determines when and where to start coasting and braking:

The last 5 lines of page 11 through the first 9 lines of page 12 teach processes involving the backend system, including the teaching that “the length of the deceleration is matched to the current situation [of the vehicle] on the basis of location,” and other factors such as traffic, time of day, visibility. “As a result, the length of the deceleration for the current traffic node can be determined on the basis of the evaluation of the past decelerations at this traffic node.” The paragraph then mentions the backend system two more times. Clearly, the teaching that the length of deceleration is determined by the backend system. 
The next paragraph, which is the first full paragraph on page 12, begins by mentioning the backend system collecting deceleration data from other vehicles. The second sentence then states that “the data stored in the backend system can determine the optimum beginning, in terms of energy, for the deceleration by means of data processing.” 
The next paragraph, which begins at the bottom of page 12 teaches that the backend system can also determine “the start of the coasting and braking phases.” 

Now let us cover the teaching that the vehicle itself determines when and where to start coasting and braking:

In step 301, the vehicle sends surroundings and vehicle data to the backend system by means of the communication device. The backend system evaluates these data and then transmits the applicable data to the vehicle in step 302, said data being used for determining the optimum beginning of the deceleration in terms of energy. The drivetrain controller [of the vehicle] takes the collected vehicle data and the received data from the backend system as a basis for calculating the optimum beginning of the deceleration in terms of energy in step 303 and initiates the deceleration in step 304.
In this section, it is the vehicle, not the backend system, that determines when to start decelerating. This contradicts the paragraph that begins at the bottom of page 12, which teaches that the backend system determines “the start of the coasting and braking phases.” 
The last full paragraph on page 11, beginning with “On the basis of,” also provides a detailed description of what the vehicle does in the overall system. In this section, the vehicle transmits “data” to the backend system. Based this data, “relevant data for the current vehicle location or the planned vehicle route can be transmitted from the backend system to the transmission and reception unit of the vehicle…From the available vehicle data, and from the data from the backend system, the drivetrain controller calculates the optimum beginning of deceleration” including the split between coasting and braking. This paragraph on page 11 does not teach anything about instructions being sent to the vehicle. It again teaches that the vehicle determines when 

Now let’s consider the claims.
Claim 1 recites, in part:
A driver assistance system for a vehicle, the system comprising: 
a communication apparatus for communication with a backend system, the backend system comprising 
a communication device, 
map data stored in a database, and 
a processor for assessing data received from the communication device and calculating a set of instructions for decelerating the vehicle; 
a sensor arrangement for capturing vehicle data and surroundings data; and 
a controller for initiating and performing a deceleration of the vehicle optimized with relation to energy consumption, based at least in part on instructions
wherein the deceleration is split into a coasting phase and a braking phase.  

Claim 1 recites a “backend system comprising…a processor for…calculating a set of instructions for decelerating the vehicle;” then goes on to recite that the vehicle’s controller performs “deceleration…based at least in part on instructions received…from 
For examination purposes, the phrase “calculating a set of instructions for decelerating the vehicle;” will be interpreted as: determining data for decelerating the vehicle. 
For examination purposes, the phrase “based at least in part on instructions received,” will be interpreted as: based at least in part on data received.
The rejection regarding what parts of the system does what is one 35 USC 112(a) rejection, and the rejection regarding the use of the term “instructions” is a separate 35 USC 112(a) rejection. 

Does Limbacher teach the above limitations as interpreted? Yes. In paragraph 0039 Limbacher teaches a vehicle obtaining “state information” from infrastructure such as “traffic lights and/or a barrier, which may be received from vehicle-to-vehicle infrastructure communication.” Paragraph 0012 teaches that “state information” is information about whether a vehicle has to stop soon and the “stopping position” at which the vehicle must stop. This state information can also include whether the vehicle still has to stop by the time the vehicle arrives at the stop light. Paragraph 0012 teaches that all this information can is obtained via V2V. A digital map can also provide this information as well as “traffic-influencing objects that define other stopping points”, as taught in paragraph 0013. Furthermore, the host vehicle can obtain information about a directly-leading vehicle from environmental sensors or V2V, as taught in paragraph 0014. In at least the sense that a stop light provides its location, stopping location, and 
Claim 7 is also rejected for lacking written description. It recites that the backend system can “generate a set of instructions for decelerating the vehicle.” For examination purposes, the phrase will be interpreted as: generate data related to decelerating the vehicle.
Claim 11 is also rejected for lacking written description. It recites that the backend system comprising a processor for “calculating a set of instructions for decelerating the vehicle.” For examination purposes, the phrase will be interpreted as: determining data related to decelerating the vehicle.
Claim 12 is also rejected for lacking written description. It recites that the backend system comprising a processor to “determine a set of instructions for decelerating the vehicle.” For examination purposes, the phrase will be interpreted as: determine data for decelerating the vehicle. The claim also recites the phrase “set of instructions” in the phrases “receiving the set of instructions” and “the received set of instructions” and “based on the set of instructions,” and “wherein the set of instructions include”. For examination purposes, the phrase “set of instructions” here will be interpreted as: data.
Claim 14 contains substantially similar language, is rejected for the same reasons, and will be interpreted in the same way. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 2, 5, and 11 are rejected as being unpatentable over Limbacher et al. (US2019/0210604 A1) in view of Hu et al. (US2018/0057001 A1).


Regarding claim 1, Limbacher teaches:
A driver assistance system for a vehicle (see Fig. 5 and paragraph 0059 for the driver assistance system 28.), the system comprising: 
a communication apparatus for communication with a backend system (see Fig. 5, item 31 and paragraph 0059 for the vehicle-to-X communication device 31), the backend system comprising 
a communication device (see paragraph 0039 for state information being sent “from a relevant infrastructure device” to a vehicle through V2I communication.),  
a sensor arrangement for capturing vehicle data and surroundings data (see Fig. 5, item 32 and paragraph 059 for the environment sensors 32, comprising a camera.
a controller for initiating and performing a deceleration of the vehicle optimized with relation to energy consumption (see paragraph 0041 for an action plan with “efficiency criterion relative to the energy balance of the motor vehicle and a target criterion” to stop the vehicle “in the most energy-efficient manner,” which is determined through an “optimization process.”), based at least in part on 
instructions received by the communication apparatus from the backend system (see paragraph 0039 and 0059 for the process of stopping involving vehicle-to-vehicle, vehicle-to-infrastructure, and “vehicle-to-X” communication.); 
wherein the deceleration is split into a coasting phase and a braking phase (see Fig. 2, attached below as Figure 1 of this Detailed Action, and paragraph 0045 for the “coasting operating mode” that ends at time 15 and the deceleration through braking stopping the vehicle after that till the vehicle fully stops at position 16 at time 17.).  
Yet Limbacher does not appear to explicitly further teach:
the backend system comprising 
map data stored in a database, and 
a processor for assessing data received from the communication device and calculating a set of instructions for decelerating the vehicle. 
However Hu teaches:
the backend system (see paragraph 0047 for a server
map data stored in a database (see paragraph 0047 for a server sending the location of stops based on map data to a vehicle), and 
a processor for assessing data received from the communication device and calculating a set of instructions for decelerating the vehicle (servers inherently have processors. See paragraph 0025 data from external server 56, “(e.g., traffic flow data),” being sent to a vehicle. The data is “consolidated [by the vehicle]” to determine a distance from a present location to a stopping location. This is processed data related to decelerating the vehicle.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Limbacher, to add the additional features of a backend system comprising map data stored in a database, and a processor for assessing data received from the communication device and calculating a set of instructions for decelerating the vehicle, as taught by Hu. The motivation for doing so would be to “optimize total vehicle energy usage” by coasting, as recognized by Hu (see paragraph 0015 and Fig. 3, block 314).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


    PNG
    media_image1.png
    242
    618
    media_image1.png
    Greyscale

Figure 1 – Figure 2 of Limbacher. 

Regarding claim 2, Limbacher and Hu teach the driver assistance system as claimed in claim 1.
Yet Limbacher does not appear to explicitly further teach:
A driver assistance system wherein 
the communication apparatus interchanges data with the backend system
However, Hu teaches:
A driver assistance system wherein 
the communication apparatus interchanges data with the backend systemsee Hu, paragraphs 0020 and 0021 for traffic data and other data being transmitted between the server and the vehicle to optimize engine operation based on forecasts.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Limbacher, to add the additional features of a driver assistance system wherein the communication see paragraph 0015 and Fig. 3, block 314).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 5, Limbacher and Hu teach the driver assistance system as claimed in claim 1.
Limbacher further teaches:
The driver assistance system as claimed in claim 1, wherein the controller calculates 
a beginning of the deceleration phase based at least in part on a driver’s input (see Limbacher, Figure 2 and paragraph 0045 for the coasting process being initiated, in one embodiment, when “the driver takes the foot off the gas pedal.” This is the beginning of the action plan. See also paragraph 0023 for the driving giving an indication to take over the braking function of the vehicle.)

Regarding claim 11, Limbacher teaches:
A vehicle (see Fig. 5, item 7 and paragraph 0059 for a motor vehicle 7) comprising: 
a wheel (see Fig. 3, item 7, for the vehicle having a wheel
a braking system (see paragraph 0045 for a “braking system of the motor vehicle 7”); 
a communication apparatus for communication with a backend system (see Fig. 5, item 31 and paragraph 059 for the vehicle-to-X communication device 31); 
the backend system comprising 
a communication device (see paragraph 0039 for state information being sent “from a relevant infrastructure device” to a vehicle through V2I communication.); 
a sensor arrangement for capturing vehicle data and surroundings data (see Fig. 5, item 32 and paragraphs 059 for the environment sensors 32, comprising a camera, and a navigation system 30. See paragraph 0039 for sensors on the vehicle that can determine surrounding traffic data.); and 
a controller for initiating and performing a deceleration of the vehicle optimized with relation to energy consumption, based at least in part on: 
data received by the communication apparatus from the backend system, 
vehicle data, and 
surroundings data (see paragraph 0023 for a system that can “actuate an automatically controllable braking system for the performance of the braking process.” Note that “the braking process” being referred to here is the “action plan” noted in 0011. This action plan is designed based on data from the vehicle-to-X, as mentioned in paragraph 0059, which can be a backend system, the action plan is also generated based on vehicle data and surroundings data, as mentioned in paragraph 0048.)
wherein the deceleration is split into a coasting phase and a braking phase wherein the braking system applies force against rotation of the wheel (see Fig. 2, attached below as Figure 1 of this Detailed Action, and paragraph 0045 for the “coasting operating mode” that ends at time 15 and the deceleration through braking stopping the vehicle after that till the vehicle fully stops at position 16 at time 17.).
Yet Limbacher does not appear to explicitly further teach:
the backend system comprising 
map data stored in a database, and 
a processor for assessing data received from the communication device and calculating a set of instructions for decelerating the vehicle. 
However Hu teaches:
the backend system (see paragraph 0047 for a server) comprising 
map data stored in a database (see paragraph 0047 for a server sending the location of stops based on map data to a vehicle), and 
a processor for assessing data received from the communication device and calculating a set of instructions for decelerating the vehicle (servers inherently have processors. See paragraph 0025 data from external server 56, “(e.g., traffic flow data),” being sent to a vehicle. The data is “consolidated [by the vehicle]” to determine a distance from a present location to a stopping location. This is processed data related to decelerating the vehicle.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Limbacher, to add the additional features of a backend system comprising map data stored in a database, and a processor for assessing data received from the communication device and calculating a set of instructions for decelerating the vehicle, as taught by Hu. The motivation for doing so would be to “optimize total vehicle energy usage” by coasting, as recognized by Hu (see paragraph 0015 and Fig. 3, block 314).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Limbacher in view of Hu in further view of Engel et al. (DE 10 2011 083013 A1).

Regarding claim 3, Limbacher and Hu teach the driver assistance system as claimed in claim 1.
Yet Limbacher and Hu do not appear to explicitly further teach:
A driver assistance system wherein 
the controller analyzes the individual driving behavior of the driver and for creates a driver profile corresponding thereto.  

A driver assistance system wherein 
the controller analyzes the individual driving behavior of the driver and creates a driver profile corresponding thereto (see Engel, paragraphs 0026-0027, and especially paragraph 0026 for the driver assistance system saving the “typical behavior of the driver, as in the past.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Limbacher and Hu, to add the additional features of a driver assistance system wherein the controller analyzes the individual driving behavior of the driver and for creates a driver profile corresponding thereto, as taught by Engel. The motivation for doing so would be to have a vehicle stopping system that promotes fuel-efficiency through coasting yet is customized to the individual driver so that the system won’t be overridden for having too long or too frequent coasting phases, as recognized by Engel (see paragraph 0003-0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 4, Limbacher and Hu teach the driver assistance system as claimed in claim 1.
Yet Limbacher and Hu do not appear to explicitly further teach:

the controller calculates the beginning of the deceleration phase and a transition between the coasting phase and the braking phase based at least in part on individual driver behavior.
However, Engel teaches:
A driver assistance system wherein 
the controller calculates the beginning of the deceleration phase and a transition between the coasting phase and the braking phase based at least in part on individual driver behavior (see Engel, paragraphs 0026-0027, and especially paragraph 0027 for the historical driver behavior being fed into the vehicle movement model 170.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Limbacher and Hu, to add the additional features of a driver assistance system wherein the controller analyzes the individual driving behavior of the driver and for creates a driver profile corresponding thereto, as taught by Engel. The motivation for doing so would be to have a vehicle stopping system that promotes fuel-efficiency through coasting yet is customized to the individual driver so that the system won’t be overridden for having too long or too frequent coasting phases, as recognized by Engel (see paragraph 0003-0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the .


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (U.S. Pat. Pub. No. US2004/0093264 A1) in view of Hu. 

Regarding claim 7, Shimizu teaches:
A backend system for a driver assistance system (see Fig. 1, item 200), the backend system comprising: 
a communication apparatus for communication with a driver assistance system of a motor vehicle (see, Fig. 1, item 400 and 201, which communicates with the vehicle system, item 100); 
a computing unit for processing surroundings and vehicle data received by the communication apparatus from the driver assistance system to generate a set of instructions for see Fig. 1, item 200, which includes various servers, which are computing units. Shimizu in general discloses a system that tracks, records, and analyzes data regarding how ecological various vehicle operators are driving on a particular route. The system then sends this data to individual drivers, as seen in Fig. 1, item 100, and paragraph 0117 in which the data is “provided only to the user;” although, as taught in paragraph 0116, the “respective users” (plural) can log on to the serve and obtain their individual driving information. See Shimizu paragraphs 0142 and 0143 for an individual driver being able to compare herself with other drivers on the road in terms of fuel consumption and environmental loads via a “display” on communication terminal 103. The driver can compare her own ecological footprint with other vehicles earlier data. See Shimizu, Fig. 1, and paragraph 0115 which mentions a “management server 202” that “searches for an event(s) causing…CO2 emissions” and “creates contents including the diagnosed results and comments (advises) on the results so that a user can drive in such a way as to remove the cause and reduce the environmental loads.” Note that the main goals of Shimizu are the same as the instant application, namely, ecological driving and fuel reduction.); 
a database for storing the data obtained (see Fig. 1, item 203 for a “database (user information, emission information, etc.)).  
Yet Shimizu does not explicitly further teach:
a computing unit for processing surroundings and vehicle data received by the communication apparatus from the driver assistance system to generate a set of instructions for decelerating the vehicle to be sent to the driver assistance system.
Yet Hu teaches:
a computing unit for processing surroundings and vehicle data received by the communication apparatus from the driver assistance system to generate a set of instructions for decelerating the vehicle to be sent to the driver assistance system (see Hu, paragraph 0025 for a V2I device that sends data to a vehicle. The vehicle also receives data from other vehicles using V2V, as well as data from external servers 56 using wireless communications “(e.g., traffic flow data)” This data is “consolidated [by the vehicle]” to determine a distance from a present location to a stopping location. See paragraph 0048 for data from infrastructure devices, servers, or other sources providing data on “the duration of time for which the traffic device will prompt the vehicle to remained stopped.” This is used by the vehicle to set a value for duration T1. See paragraph 0020 and Fig. 1 for traffic data signals 44 being received by the vehicle. Based on paragraph 0025, the traffic flow data 44 comes from server 56. Processing is required to determine traffic flow. The entire disclosure of Hu is directed to determining when to coast. For example, see paragraph 0021 and Fig. 3, blocks 314 and 316. Therefore, Hu teaches a server that sends processed vehicle traffic and stop light data, which the vehicle uses for determining when to decelerate.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Shimizu, to add the additional features of a computing unit for processing surroundings and vehicle data received by the communication apparatus from the driver assistance system to generate a set of instructions for decelerating the vehicle to be sent to the driver assistance system, as taught by Hu. The motivation for doing so would be to optimize vehicle energy usage, as recognized by Hu (see paragraph 0015). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
This conclusion of obviousness is especially obvious because Shimizu at least strongly teaches toward what Hu has been cited as teaching. Shimizu teaches in paragraph 0142 that a driver can receive “advices from the center 200…while driving.” Shimizu also teaches in paragraph 0007 that the invention of Shimizu determines the emissions and potential emissions savings for each “driving event” including idling, rapid and sudden acceleration, engine racing, constant speed driving, and the like”. Therefore, Shimizu teaches providing real-time advice about idling and speed change. That alone could meet the limitations, but Hu has been added to strengthen the rejection.

Regarding claim 8, Shimizu and Hu teach:
The backend system as claimed in claim 7.
Shimizu further teaches:
A backend system wherein 
the database stores surroundings and vehicle data of individual users (see paragraph 0142 for the backend “center 200” sending its analyzed data to the vehicle 100, including data on how ecological a particular route a driver is on is. The route is surroundings data and the emissions is vehicle data of the individual user.) 

Regarding claim 9, Shimizu and Hu:
The backend system as claimed in claim 7.

A backend system wherein 
the computing unit evaluates the data obtained (see paragraph 0142 for the backend “center 200” sending its analyzed data to the vehicle 100, including data on how ecological a particular route a driver is on is. The route is surroundings data and the emissions is vehicle data of the individual user. The backend computing device evaluates the data and sends it to the user. The user then decides whether or not to switch routes.)


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Limbacher in view of Hu in further view of Engel in further view of Ichinokawa (U.S. Pat. Pub. No. 2014/0180564 A1).

Regarding claim 6, Limbacher and Hu teach the driver assistance system as claimed in claim 1.
Yet Limbacher and Hu not appear to explicitly further teach:
A driver assistance system wherein 
the controller conditions and presents data associated with an individual driver in relation to a mean value of all drivers.  
However, Engel teaches:
A driver assistance system wherein 
the controller conditions data associated with an individual driver in relation to a mean value of all drivers (see Engel paragraph 0026 for collecting previous driving data on a driver to see if the driver “prefers a more sporty or a more comfortable driving style.” See paragraph 0033 for determining the driver stop times based on the mean earliest and latest possible times. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Limbacher and Hu, to add the additional features of a driver assistance system wherein a driver assistance system wherein the controller conditions data associated with an individual driver in relation to a mean value of all drivers, as taught by Engel. The motivation for doing so would be to have a vehicle stopping system that promotes fuel-efficiency through coasting yet is customized to the individual driver so that the system won’t be overridden for having too long or too frequent coasting phases, as recognized by Engel (see paragraphs 0003-0004). 
Yet Limbacher, Hu, and Engel do not further teach:
A driver assistance system wherein 
the controller conditions and presents data associated with an individual driver in relation to a mean value of all drivers.
Yet, Ichinokawa teaches:
A driver assistance system wherein 
the controller conditions and presents data associated with an individual driver in relation to a mean value of all drivers (see Ichinokawa, paragraphs 0049 and 0061.)
see paragraph 0007). 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Hu in further view of Ichinokawa. 

Regarding claim 10, Shimizu and Hu teach:
The backend system as claimed in claim 7.
Shimizu further teaches:
A backend system wherein 
the computing unit forms  a value for all vehicles from which data are received (see Shimizu, paragraph 0045 for the backend “management server…comparing the fuel consumption and environmental-load emissions due to the fuel consumption with respect to each event and for a total driving time with those of the other vehicles, and breakdowns of the environmental-load emissions with respect to each other.)
Yet Shimizu and Hu do not teach everything else in claim 10.
However, Ichinokawa teaches: 

the computing unit forms a mean value from which data are received (see Ichinokawa, paragraphs 0049 and 0061.)
In summary, Shimizu teaches collecting and comparing fuel efficiency data for all drivers and providing a report to each driver to show how the driver might improve. Yet Shimizu doesn’t explicitly teach calculating a mean value for all vehicles. However, Ichinokawa teaches calculating a mean.
Therefore, it would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Shimizu and Hu, to add the additional features of a backend system wherein the computing unit forms  a mean value from which data are received, as taught by Ichinokawa. The motivation for doing so would be to assist a driver in becoming proficient at coasting in order to optimize fuel efficiency, as recognized by Ichinokawa (see paragraph 0007). 

Allowable Subject Matter
Claims 12 and 14 are rejected under 35 USC 112(a), but would be allowable if the 35 USC 112(a) rejections can be resolved.
The following is a statement of reasons for the indication of allowable subject matter: 


Regarding claim 12, Payne (US2017/0057412 A1).
teaches:

sending surroundings and vehicle data from the vehicle to a backend system (see Fig. 1 for server 104 and paragraph 0020, in which traffic data and routes are sent to the server), 
the backend system comprising 
a communication device (see paragraph 0020 for the server 104 communicating traffic information with the vehicles), 
map data stored in a database (see paragraph 0020 for the server 104 predicting stops a vehicle might encounter along a route. See paragraph 0019 for historical learned data.), and 
a processor (servers inherently have processors.); 
processing the surrounding and vehicle data in the processor to determine a set of instructions for decelerating the vehicle (see paragraph 0020 for the server 104 sending the vehicle data about predicted stops along a route.); 
receiving the set of instructions from the backend system (see paragraph 0020 for the server 104 communicating with vehicles to provide traffic information); 
processing the received set of instructions (see paragraph 0016 and Fig. 1 for the embodiment in which the server acts to exchange information among the vehicles. See paragraph 0016 and Fig. 4 for this helping the vehicles determine when to begin coasting.
initiating a deceleration of the vehicle based on the set of instructions (See paragraph 0016 and Fig. 4 for the vehicles using the information from the server to begin coasting.); 
wherein the set of instructions includes a coasting phase and a braking phase (see the 35 USC 112(a) section for this limitation).  
However, Payne does not further teach:
wherein the set of instructions includes a coasting phase and a braking phase

The prior art of record, alone or in combination, also does not teach:
wherein the set of instructions [from the backend system] includes a coasting phase and a braking phase.
Limbacher teaches receiving signal data via V2I from a stop light (see paragraphs 0012 and 0013). Yet Limbacher does not teach that the infrastructure also instructs the vehicle when to coast and brake. 
Hu teaches that the controller 12, which is on board the vehicle, determines when to coast and brake based on information provided from the server, including traffic information and stop location information. In paragraph 0017, Hu teaches that the controller 12 can multiple controllers wirelessly linked, but does not teach that at least part of the computation done by the controller can be at an external server, though does not specifically teach away from this either. 
Shimizu teaches in paragraph 0142 that a driver can receive “advices [sic] from the center 200…while driving.” Shimizu also teaches in paragraph 0007 that the 
Lee et al. (US2018/0043896 A1) teaches a vehicle controller that collects traffic data and traffic signal data and determines when to coast and brake (see Fig. 11). The system can receive data via V2X (see paragraph 0153 and 0157), but this data is not data does not include a coasting phase and braking phase. Paragraph 0157 teaches that the ITS communication unit 460 on the vehicle may exchange information, data, or signals with a traffic system. The vehicle may receive “a control signal from the traffic system, and provide the control signal to the controller 170 or a processor provided in the vehicle 100.” Paragraph 0209 teaches repeats this by teaching that “the driving system 710 may perform driving of the vehicle 100 by providing a control signal to the vehicle drive device 600 in response to reception of a signal from an external device through the communication device 400.” What is a “control signal” in the definition of Lee? Does it include coasting and braking? No. Paragraph 0207 teaches that the driving system 710 may perform driving of the vehicle 100 by providing a control signal to the vehicle drive device 600 in response to reception of navigation information from the navigation system 770. Overall, however, the vehicle is controlled by its own controller, whether in autonomous or manual mode. 


Regarding claim 14, Payne teaches:
A non-transitory computer-readable medium storing instructions, the instructions, when loaded and executed by a processor (see Fig. 1, item 104 and paragraph 0005), configure the processor to: 
send surroundings and vehicle data from a vehicle to a backend system (see Fig. 1 for server 104 and paragraph 0020, in which traffic data and routes are sent to the server), 
the backend system comprising 
a communication device (see paragraph 0020 for the server 104 communicating traffic information with the vehicles), 
map data stored in a database (see paragraph 0020 for the server 104 predicting stops a vehicle might encounter along a route. See paragraph 0019 for historical learned data.), and 
a processor (servers inherently have processors.); 
receive a set of instructions from the backend system (see paragraph 0020 for the server 104 communicating with vehicles to provide traffic information), 
the set of instructions generated by the processor and resulting from analysis of surroundings and vehicle data along with the map data (see paragraphs 0020 and 0005
process the received set of instructions (see paragraph 0016 and Fig. 1 for the embodiment in which the server acts to exchange information among the vehicles. See paragraph 0016 and Fig. 4 for this helping the vehicles determine when to begin coasting.); 
initiate a deceleration of the vehicle based on the set of instructions (See paragraph 0016 and Fig. 4 for the vehicles using the information from the server to begin coasting.); 
wherein the set of instructions includes 
a coasting phase and 
a braking phase (see the 35 USC 112(a) section for this limitation)
However, Payne does not further teach:
wherein the set of instructions includes a coasting phase and a braking phase
The prior art of record, alone or in combination, also does not teach:
wherein the set of instructions [from the backend system] includes a coasting phase and a braking phase.

Claim 14 is potentially allowable for the same reasons as claim 12 because claim 12 and claim 14 are substantially similar in their allowable clauses. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Vassilovski et al. (US2020/0326726 A1) is not prior art but serves as a teaching reference for what V2X means. 
Aoude et al. (U.S. Pat. No. 10,235,882 B1) teaches the use of Roadside Equipment (RSE), which is a sensor cluster, being installed at “different kinds of intersections.” 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665